Citation Nr: 0118642	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had verified active military service from January 
1974 to March 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) from a March 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  In May 1996 and August 
1999, the veteran offered testimony during personal hearings 
at the VARO in Pittsburgh.  In a September 2000 decision, the 
Board remanded the veteran's appeal to the RO for additional 
development.  Although a fiduciary has been appointed, the 
fiduciary is not prosecuting the appeal.  


FINDINGS OF FACT

1. All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2. The veteran does not have the mental capacity to contract 
or to manage his own affairs, including the disbursement 
of funds, without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 U.S.C.A. 
§5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 3.353 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements.  The RO has obtained VA records pertaining to 
treatment of the veteran for his disability and provided him 
with a current VA examination pertaining to his disability, 
in which a finding was made as to his competency.  There is 
no outstanding evidence which should be obtained.  In sum, 
the facts relevant to this claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA.  Therefore, the veteran will 
not be prejudiced as a result of the Board deciding this 
claim without first affording the RO an opportunity to 
consider the claim in light of the VCAA. 


I.  Factual Basis

A review of the evidence reflects that in October 1977, the 
veteran was service connected for schizophrenia and awarded a 
50 percent disability evaluation.  Subsequently, in an August 
1993 rating decision, the veteran's disability rating for 
schizophrenia was increased to 100 percent.  

In November 1993, the veteran's then wife informed the RO in 
a letter that the veteran was squandering his VA benefit 
payments.  She indicated that the veteran used his money 
quickly at the beginning of each month, and ended up not 
paying his bills.  

In February 1994, the veteran was medically examined for VA 
purposes.  The examiner's diagnosis included schizoaffective 
disorder, chronic, usually in a depressed phase but with 
occasional episodes of hyperactivity, currently in decent 
remission with medication; and polysubstance abuse, in only 
partial remission.  The examiner found the veteran 
incompetent to handle his own funds, especially, it was 
noted, given his continued polysubstance abuse.  This 
reportedly aggravated the veteran's schizophrenia, and 
further impaired his judgment and insight with regard to the 
use of his funds.  

In April 1994, the RO notified the veteran by letter that it 
was considering whether or not he was qualified to handle his 
VA benefit payments.  In a June 1994 rating decision, the RO 
found the veteran incompetent.  

In July 1995, the veteran was medically examined for VA 
purposes.  Following a clinical evaluation, the veteran was 
diagnosed with schizoaffective disorder, marijuana 
dependence, and history of alcohol and crack cocaine abuse.  
The examiner noted that the veteran was unable to work and 
was incapable of managing his financial affairs.  
Furthermore, the veteran's ability to function had been, and 
continued to be, severely impaired.  

In May 1996, the veteran testified before a Hearing Officer 
at the VARO in Pittsburgh.  He reported that he had cut back 
on his use of alcohol and drugs, and that he believed he had 
been found incompetent in part due to his then wife's report 
on his condition.  In addition, the veteran indicated that he 
had lent out a portion of his VA benefit money to others, but 
had been repaid almost all of it.  Furthermore, the veteran 
stated that he saw no reason why he shouldn't be allowed to 
do with his VA benefit payments what he wished.  

In December 1998, a VA field examination was held.  The field 
examiner noted the veteran's report of being drug free, 
although he did use drugs when he was depressed.  The field 
examiner also noted that when the veteran was under the 
influence of alcohol or drugs and not taking his medications, 
he became completely irrational, squandered his money, and 
became easily victimized.  Additionally, the veteran was 
noted to be erratic in his ability to make or communicate 
responsible financial decisions due to his mental condition.  
Due to the veteran's case history, and because he had not 
proven his competency, the field examiner recommended a 
continued finding for incompetency.  

In March 1999, the veteran was medically examined for VA 
purposes.  He denied common psychotic symptoms, such as 
auditory hallucinations or paranoia.  He also denied any 
obsessions, compulsions, or impulse control problems.  
Following a clinical evaluation, the examiner noted that the 
veteran suffered from schizoaffective disorder, marijuana 
dependence, and a history of alcohol abuse.  The examiner 
found that the veteran's insight and judgment, as well as 
impulse control appeared impaired.  In particular, the 
veteran's ability to assess his capability to manage his 
finances appeared limited.  The examiner reported that he did 
not believe that the veteran was competent to manage his 
funds.  In this respect, it was noted that the veteran was 
more stable over the last several years due to two factors.  
First, he had not had control of his funds, and second, he 
had been living with his sister who provided structure and 
stability.  Furthermore, the veteran reportedly insisted on 
continuing his use of marijuana, which the examiner commented 
would likely have an adverse impact on his mental status, and 
cause him to spend more money imprudently.  

In August 1999, the veteran offered testimony during a 
personal hearing at the VARO in Pittsburgh.  He reported that 
he was doing well, taking his medicine, and was in more 
control of himself and his emotions.  The veteran also 
indicated that he realized that he needed to take care of his 
bills.  In addition, the veteran stated that he had never 
been hospitalized, and that he received regular check-ups at 
the VA Medical Center in Pittsburgh every four to six months.  

In October 1999, the veteran was again evaluated for VA 
purposes.  He reported to the examiner that he continued to 
smoke marijuana but that he had reduced the amount he smoked.  
The veteran also reported over-indulging in alcohol on 
occasion, and suffering from depression as well as occasional 
suicidal ideation.  He denied ideas of reference, paranoia, 
mind reading, thought insertion, and did not report any 
obsessions or compulsions.  He denied any impulse control 
problems other than a history of problems with drugs and 
alcohol.  The examiner's diagnosis was schizoaffective 
disorder, marijuana abuse, and history of alcohol abuse.  

The examiner also commented that the veteran continued to be 
incompetent when it came to managing his funds, and that the 
veteran's perceptions about certain situations, such as his 
finances, appeared distorted due to limitations in insight 
and judgment.  The examiner found that, even though the 
veteran had been more stable in recent years from a mental 
standpoint, the same basic factors that had caused the 
veteran to be perceived as incompetent continued to exist.  
The examiner believed that if the veteran was granted freer 
control of his money, he would spend more of it on drugs, and 
noted that the fact that the veteran could not manage $150 a 
week, reflected that he could not manage his fees more 
generally.  

In October 2000, the veteran underwent a VA field 
examination.  The field examiner noted that the veteran was 
an intelligent person, but quite reliant on psychotropic 
medication.  He indicated that the veteran was quite 
impulsive and could squander a monthly compensation check at 
a moments notice, however, he had showed these tendencies 
much less since the fiduciary had been appointed.  The field 
examiner also noted that the veteran reportedly believed 
himself financially competent, notwithstanding the apparent 
fact that he had no qualms about having unpaid debts or no 
concept of saving.  The field examiner commented that if the 
veteran continued to live with his sister and her husband, he 
could probably manage without a fiduciary.  In conclusion, 
the field examiner indicated that the veteran's domestic and 
financial situation appeared to be stable, and he was not 
recommending any change in the method or amount of payment of 
VA benefits.   

In January 2001, the veteran was medically examined for VA 
purposes.  He reported using marijuana and alcohol on a 
continued basis.  The examiner noted that the veteran's 
insight appeared to be poor and his judgment remained quite 
questionable, particularly in the area of finances and drug 
use.  The examiner's diagnosis was schizoaffective disorder, 
marijuana dependence, and a history of alcohol abuse.  With 
respect to competency, the examiner noted that the veteran 
continued to show irresponsibility with the limited funds he 
managed, and had reported no plan or intention of changing 
his habits.  The examiner also found the veteran's 
mismanagement of his weekly funds, as well as his general 
ignorance of his overall fund handling, did not suggest any 
change in his capacity for managing his finances in his own 
best interests.  The examiner opined that with removal of 
control of his finances, the veteran would shortly be unable 
to pay even for basic necessities such as room and board, due 
to his continued fiscal irresponsibility.  Furthermore, it 
was the examiner's opinion that the veteran's ability to 
manage his funds was not likely to change in the near future, 
as the factors that led to his being declared incompetent for 
VA purposes, remained fully active without significant 
improvement.  

In addition to the above noted evidence, the RO received VA 
Medical Center (VAMC) Pittsburgh medical records.  These 
records reflected the veteran's treatment for his service-
connected schizophrenic disorder, with no finding at anytime 
that the veteran was competent to handle his VA benefit 
payments.  


II.  Analysis

Under the law, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including the 
capacity to manage disbursement of funds without limitation.  
38 C.F.R. § 3.353(a) (2000).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c) (2000).  Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  Id.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
such doubt will be resolved in favor of competency.  38 
C.F.R. § 3.353(d).

The veteran is service-connected for schizophrenia (his lone 
service-connected disability), which has been rated as 100 
percent disabling from January 1992.  He was found to be 
incompetent in a June 1994 rating decision.  The veteran 
asserts that he is competent to handle his affairs.  

Following a review of the evidence, the Board concludes that 
the veteran is not competent to handle the disbursement of VA 
funds without limitation.  As previously stated, in 
accordance with the pertinent aspect of 38 C.F.R. § 3.353(c) 
(2000) set forth above, determinations relative to 
incompetency should be based upon all evidence of record.  As 
such regulatory consideration inheres in the present 
adjudication, the Board finds it to be significant that the 
above-cited evidence is nearly uniform that the veteran is 
without the requisite mental capacity to manage his own 
affairs.  Indeed, only in October 2000, did a VA field 
examiner report that if "[the veteran] continues to live 
with his sister and her husband, he could probably manage 
without a fiduciary."  However, the field examiner indicated 
that he was not recommending any change in the method of the 
veteran's VA benefits payment.  

Thus, the Board finds that in view of the essentially 
uncontroverted evidence (encompassing a several-year 
duration) bearing on the veteran's inability to manage the 
disbursement of his VA funds, the Board concludes that the 
evidence clearly and convincingly favors a finding that the 
veteran is mentally incompetent for VA benefit purposes. 






ORDER

The veteran is not competent for VA benefit purposes.


		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals



 

